Citation Nr: 0416218	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  04-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from May 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for hepatitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

In November 2000, the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced certain claim-notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. § 3.159 (2003).

Evidence of record shows that the veteran was diagnosed with 
hepatitis, reported probably to be viral in etiology, during 
a period of hospitalization in 1973 in service.  In 2001 he 
was treated by a private medical provider for another liver 
ailment, hepatitis C.  The veteran asserts that military 
doctors told him that the hepatitis virus infecting him in 
service would arise later as non-A, non-B hepatitis, now 
known as hepatitis C.  He contends that therefore the onset 
of his current hepatitis was in service.  He states his 
doctor has told him that a risk factor for hepatitis was his 
acquiring tattoos when he was stationed on Okinawa.  The 
Board believes that further development of medical evidence 
is necessary to decide this claim.  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) 
(2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  A record of 
this notification must be incorporated into the 
claims file. 

2. The RO should ask the veteran to state when 
and where he obtained any tattoos on his body, 
to include the tattoo on his left hand.  

3.  The RO should request inpatient treatment 
records, to include laboratory testing, for the 
period of hospitalization in 1973 from the USAH, 
Okinawa, for a period from August to September 
1973; and from the Naval Hospital in Oakland 
California from September 1973 to a discharge 
date prior to December 1973, exact date not 
known.  (It should be noted that the veteran's 
social security identification number as shown 
on his DD Form 214 was corrected on a DD Form 
215 dated in October 1974.)  

4.  After obtaining the necessary authorization 
for release of records, the RO should request 
that the veteran's private doctor, Dr. F.Y., 
provide the medical treatment records and 
serology testing for hepatitis C, to include 
liver function tests/hepatitis panel.  

5.  After items 1-4, above, are completed to the 
extent possible, the RO should schedule the 
veteran for a VA examination to assess the 
diagnosis and cause of any liver pathology.  The 
examiner should review the service medical 
records and current medical records to assess 
the type (or types) of hepatitis now shown. 

a.  The examiner is to discuss the veteran's 
history of any risk factors (both in-service 
and pre/post- service) for hepatitis to which 
the veteran has been exposed.  This 
discussion should include the relationship of 
the veteran's history of risk factors to his 
current hepatitis C disability.  Apparent 
risk factors shown by the record include drug 
use in service and at least one tattoo.

b.  The examiner should note whether serology 
testing was performed and whether an enzyme 
immunoassay (EIA) or HCV ELISA (enzyme-linked 
immunosorbent assay) was positive and, if so, 
whether a  recombinant immunoblot assay 
(RIBA) was performed and was positive, or 
there was a positive test for HCV RNA 
(hepatitis C viral ribonucleic acid).  If 
these laboratory tests were not performed, 
then the VA examiner should request 
appropriate serology testing to be conducted.  
If the report of an EIA test or HCV ELISA 
test is positive, then a RIBA test or HCV RNA 
should be ordered, to the extent deemed 
indicated by the examiner. 

c.  An opinion should be provided as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current hepatitis 
disability, to include hepatitis C, was 
incurred during the veteran's military 
service, or whether in-service incurrence is 
unlikely (i.e., less than a 50-50 degree of 
probability).  The examiner should discuss 
all pertinent risk factors when giving an 
opinion about the relationship of HCV 
infection to service.  

d.  The examiner should also provide an 
opinion as to whether any current residuals 
are shown from the type of hepatitis which 
was diagnosed in service.  

e.  The examiner's report must indicate 
whether the veteran's claims file was in fact 
made available for review.  All findings 
should be reported in detail and a complete 
rationale for all opinions offered should be 
given. 

6.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
hepatitis C.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the December 2003 
statement of the case.  An appropriate period of 
time should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


